Citation Nr: 1205149	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-23 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to August 1963.  He died in December 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 determination of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied burial benefits to the appellant.  


FINDINGS OF FACT

1.  The Veteran died in December 2004 and was buried in a National cemetery the same month.  

2.  The appellant's application for burial benefits was received by VA in August 2007.  


CONCLUSION OF LAW

The criteria for payment for nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. §§  3.1600, 3.1601 (2011).  


(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's present claims, these provisions are not applicable to the instant appeal. See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002). Furthermore, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

With respect to burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2011).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2011).  Such is not the case here.  

A claim for service connection for cause of death was denied in December 2006.  The appellant did not appeal this decision.  Rather, in a statement received in July 2007, she emphasized that her disagreement was with the portion of the decision that denied entitlement to DIC under 38 U.S.C.A. § 1151.  She has also expressed her understanding that she is not entitled to service connected death burial.  See Appellant's statement dated in July 2009.

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2011).  

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while 'properly hospitalized' by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2011). 

An application for nonservice-connected burial allowance must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f) (2011).  

Here, the appellant's claim for reimbursement of nonservice connected burial benefits was not timely filed, nor do any of the provisions exempting the two year filing date apply in this case.  Specifically, the Veteran died in December 2004, and was buried the same month.  The appellant did not file a claim for burial benefits until August 2008, 4 years after the death of the Veteran.  She does not contend otherwise.  However, she argues that she warrants entitlement to burial benefits because she filed the claim for these benefits as soon as she was awarded dependency and indemnity compensation (DIC).  Such does not mitigate the circumstances of the appellant's claim.

Crucially, the Board emphasizes that the appellant was awarded DIC benefits as a result of a 38 U.S.C.A. § 1151 claim.  That claim, which awards DIC benefits "as if" service connected, applies only to benefits under Chapter 11 or 13.  

In Mintz v. Brown, 6 Vet. App. 277 (1994), the United States Court of Appeals for Veterans Claims (Court) held that "the plain meaning of 38 U.S.C. § 1151 is unambiguous: a finding of 'as if' service connection creates entitlement in appropriate instances to 'disability or death compensation under [chapter 11] and [DIC] under chapter 13 of' title 38; conspicuously absent is any reference to chapter 23.  Therefore, a claimant receiving a favorable ruling of 'as if' service connection under that section would be entitled to any applicable benefits under chapter 11 or 13.  However, such a claimant would not be entitled to chapter 23 burial benefits, including reimbursement of $1500 under 38 U.S.C.A. § 2307, unless service connection [for the cause of the veteran's death] is established under a statutory provision other than 38 U.S.C.A. § 1151 [or § 1318].  

The Court is clear in this instance.  DIC benefits pursuant to 38 U.S.C.A. § 1151 are benefits established "as if" the Veteran had been service-connected for the cause of his death.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010) (examining the different ancillary benefits available to service-connected veterans compared to those receiving compensation under section 1151 and observing that "[s]ection 1151 does not accord service-connected status to a veteran's disability or death" ).  As such, DIC benefits pursuant to 38 U.S.C.A. § 1151 are not accorded the same time limit guidelines as DIC benefits pursuant to 38 U.S.C.A. § 1310 (service connection for the cause of death) for Chapter 23 burial benefits.  The time guidelines for burial benefits for nonservice-connected benefits clearly indicate that a filing for such benefits must be made within two years after the burial of the Veteran.  That was not done in this case.   

Recognition is also given to the appellant's statement that the Veteran had been awarded total and permanent disability compensation a few days prior to his death.  There is no record of this action.  However, even if such an award had been granted, the appellant would still need to meet the two year filing requirement for a nonservice-connected death.

Further, the Board takes note of the representative's argument that the appellant was not notified by VA of the possibility of receiving burial benefits following the Veteran's death.  The U.S. Federal Circuit Court of Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), held that for purposes of establishing the requirements and procedures for seeking veterans benefits, a claim, whether formal or informal, must be in writing in order to be considered a "claim" or "application" for benefits.  

Although the appellant may have been unaware of the requirement that a claim for burial benefits be submitted within two years of the Veteran's permanent burial or cremation of the body, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet.App. 260 (1991); Velez v. West, 11 Vet.App. 148 (1998).  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, at 265.  In addition, government benefits can only be paid as authorized by Congress.  O.P.M. v. Richardson, 496 U.S. 434 (1990).  In cases involving claims for nonservice-connected death burial allowance, Congress has authorized the payment of burial benefits only when a claim is received within two years of the Veteran's permanent burial or cremation of the body. 

To be clear, entitlement to nonservice-connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The appellant failed to file a timely request for burial benefits.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet.App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet.App. 416, 425 (1994).  

In a case such as this, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Accordingly, the appellant's claim for VA burial benefits is not warranted.  

ORDER

The claim for nonservice-connected VA burial benefits was not timely filed, and the appeal is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


